internal_revenue_service number release date index number ------------------------- -------------- -------------------- -------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b06 plr-121974-09 date date legend ---------------------- taxpayer --------------------------------------------------- state location purchaser property a property b property c property d property e a b c d e date date date method x y z x y z p pp ---------- -------------------------------- ------------------------------------------------------ ---------------------- ------------------------------------------------------ --------------- ------------------------------------ ------------------------------------ ------------ ---------------- ------------- ------------- ------------- ---------------------- -------------------------- ------------------- ------------------ ------- --------- -------- ------- ------- ------- ----------- --------------- plr-121974-09 ppp r director ------------------------------------------------------------------------------------------------------------- --------------- ----------- ------------------------------------------------------------------------------------------ dear -------------------- this letter responds to your request dated date on behalf of taxpayer for several rulings on the proper treatment of certain property transactions described below the representations set out in your letter follow taxpayer a corporation formed under the laws of state elected to be an s_corporation under sec_1362 of the internal_revenue_code effective date taxpayer’s seventh year since electing to be an s_corporation ended on date taxpayer has a calendar_year accounting_period and accounts for its receipts and disbursements using method taxpayer owns certain real_property in location these properties include surface estates surface improvements and subsurface primarily coal estates each of the properties described below has been held by taxpayer since at least date and each had been held by taxpayer for more than one year as of the date of this request property a consists of approximately a property b consists of approximately b for all of property b taxpayer owns the surface estate and the coal estate for property a taxpayer owns the surface estate and most but not all of the coal estate for property c consisting of approximately c taxpayer owns the surface estate surface improvements and the coal estate for property d consisting of approximately d taxpayer owns the surface estate but no subsurface or coal estates for property e consisting of approximately e taxpayer owns the surface estate as well as the coal estate effective date taxpayer enters into an agreement with purchaser a party unrelated to taxpayer under which taxpayer transfers certain rights to these properties as set forth below with respect to property a taxpayer transfers by special warranty deed an interest in the coal property and retains a production_royalty equal to x of the adjusted freight on board fob mine price as defined in the transactional documents for surface mined coal and y for the underground mined coal in addition taxpayer grants to purchaser a surface use easement requiring an annual payment of dollar_figurex per acre until the commencement of mining on the property payments made for the surface use easement are recoupable against the coal mined from property a purchaser will pay taxpayer dollar_figurep for the coal estate for property b taxpayer transfers by special warranty deed an interest in the mineral estate and retains a royalty equal to the greater of dollar_figurey per ton or x of the plr-121974-09 adjusted fob mine price for surface mined coal and a royalty equal to the greater of dollar_figurey per ton or y of the adjusted fob mine price for underground mined coal taxpayer grants purchaser full mining rights including strip mining and surface use purchaser assumes full reclamation obligations for property a and property b in addition taxpayer grants to purchaser a surface use easement requiring an annual payment of dollar_figurex per acre until the commencement of mining on property b payments made for the surface use easement are recoupable against the coal mined from property b purchaser will pay taxpayer dollar_figurepp for the coal estate for property c taxpayer sells to purchaser all of taxpayer’s interest in property c in return for dollar_figureppp taxpayer leases back from purchaser the surface of property c for dollar_figurer per year for business purposes purchaser may terminate this lease with respect to any portion of the surface of property c needed for mining the coal under property c with an appropriate adjustment to the annual lease payment for property d taxpayer will lease the property to purchaser for the greater of years or as long as purchaser conducts mining operations on the property or on lands in the same coal field the lease will be on commercially reasonable terms consistent with local leasing standards in addition purchaser will pay to taxpayer an annual payment of dollar_figurex per acre until the commencement of mining on the property this payment is fully recoupable against future coal production royalties after mining commences purchaser will pay taxpayer a surface mining production_royalty equal to the greater of dollar_figurey per ton or x of the adjusted fob mine price for property e taxpayer will lease the property to purchaser for the greater of years or as long as purchaser conducts mining operations on the property or on lands in the same coal field the lease will be on commercially reasonable terms consistent with local leasing standards in addition purchaser will pay to taxpayer an annual payment of dollar_figurex per acre until the commencement of mining on the property this payment is fully recoupable against future coal production royalties after mining commences purchaser will pay taxpayer a production_royalty equal to the greater of dollar_figurez per ton or z of the adjusted fob mine price for coal obtained by surface mining or y of the adjusted fob mine price for coal mined using underground mining methods taxpayer has requested the following rulings are the transactions and all amounts received by taxpayer with respect to properties a b and e dispositions of coal with a retained economic_interest as described in sec_631 is gain_or_loss from the dispositions of coal that qualifies for treatment under sec_631 treated as gain_or_loss from the disposition of property used in taxpayer’s trade_or_business and therefore is subject_to the provisions of sec_1231 plr-121974-09 is gain recognized by taxpayer pursuant to sec_631 whether paid at the closing of the transactions described above or upon purchaser’s extraction and sale of the coal subject_to built-in gains tax under sec_1374 are amounts received by taxpayer that qualify for treatment under sec_631 considered passive_investment_income under sec_1362 is any portion of the amounts received by taxpayer with respect to properties a b and e treated as rental receipts for use of the surface land by purchaser is the disposition of property c a sale_or_exchange pursuant to sec_1001 will built-in gains tax be incurred by taxpayer with respect to any built-in gains recognized during the or calendar years pursuant to sec_1374 as amended by the american_recovery_and_reinvestment_act_of_2009 arra publaw_111_5 stat is any gain recognized by taxpayer upon the disposition of property c subject_to the built-in gains tax under sec_1374 pursuant to the application of sec_1374 as amended based solely on the facts submitted by taxpayer we rule as follows conclusions the transactions and all amounts received by taxpayer with respect to properties a b and e are dispositions of coal with a retained economic_interest as described in sec_631 gain_or_loss from the dispositions of coal that qualifies for treatment under sec_631 is treated as gain_or_loss from the disposition of property used in taxpayer’s trade_or_business and therefore subject_to the provisions of sec_1231 amounts received by taxpayer during the recognition_period treated as gain from the sale of coal pursuant to sec_631 will not be subject_to built-in gains tax under sec_1374 amounts received by taxpayer that qualify for treatment under sec_631 will not be treated as passive_investment_income under sec_1362 no portion of the amounts received by taxpayer with respect to properties a b and e is treated as rental receipts for use of the surface land by purchaser due to the factual nature of whether a transaction constitutes a sale_or_exchange pursuant to sec_1001 we are unable to rule on this issue pursuant to sec_1374 as amended taxpayer’s net_recognized_built-in_gain with respect to the and taxable years will not be subject_to the built-in gains tax under sec_1374 pursuant to sec_1374 any gain recognized by taxpayer upon the disposition of property c will not be subject_to the built-in gains tax under sec_1374 provided such disposition occurs during the or taxable_year plr-121974-09 law and analysis issue sec_1 and sec_631 provides that in the case of the disposal of coal mined in the united_states held for more than one year before such disposal by the owner thereof under any form of contract by virtue of which such owner retains an economic_interest in the coal the difference between the amount_realized from the disposal of the coal and the adjusted depletion basis plus the deductions disallowed under sec_272 shall be considered except by any owner as a co-adventurer partner or principal in the mining of such coal as though it were gain_or_loss on the sale of the coal under sec_1_631-3 of the income_tax regulations in the case of any gain_or_loss from a disposal of coal under sec_631 the provisions of sec_1231 apply and the coal will be considered property_used_in_the_trade_or_business of the taxpayer in the year in which it is sold sec_1231 provides rules for determining gains or losses for property_used_in_the_trade_or_business of the taxpayer sec_1_611-1 defines economic_interest as possessed in every case in which the taxpayer has acquired by investment any interest in mineral in place and secures by any form of legal relationship income derived from the extraction of the mineral sec_1_614-1 provides that the term_interest means an economic_interest in a mineral deposit and includes royalties sec_1_612-3 provides that if the owner of an operating_interest in a mineral deposit is required to pay royalties annually whether or not the minerals are extracted and may apply any amounts paid on account of units not extracted within the year against the royalty on the mineral thereafter extracted the payee shall compute cost_depletion on the number of units so paid for in advance of extraction sec_1_631-3 provides that amounts received or accrued in advance of mining shall be treated as received from the sale of coal if the contract of disposal provides that such amounts are to be applied as payment for coal subsequently mined for example advance royalty payments received by an owner of coal qualify under sec_631 where the contract of disposal grants the lessee the right to apply such royalties in payment of coal mined at a later time revrul_79_144 1979_1_cb_219 provides that royalty payments received under a lease of surface rights even when measured by reference to coal mined from that area under a coal lease with a third party are not proceeds from the disposal of coal within the meaning of sec_631 in this ruling the grantor of the surface plr-121974-09 rights did not own the coal by which the royalty payments were measured and so the payments to that grantor were not for coal disposed see also 329_f2d_393 6th cir taxpayer has sold an interest in the coal estates of properties a and b to purchaser and retained a royalty in addition taxpayer leased the right to mine the coal from property e in the case of the sale of an interest in the coal estates of properties a and b taxpayer receives a lump sum payment at the outset as well as a payment of dollar_figurex per acre until the commencement of mining upon the commencement of mining taxpayer will receive royalty payments determined by the type of mining done by purchaser to extract the coal the per acre payments relate to the coal estates of properties a b and e and are recoupable from royalty payments from the mining of coal disposed of by taxpayer in the case of the lease of property e taxpayer will receive a lease payment in addition to the payment of dollar_figurex per acre until the commencement of mining upon the commencement of mining taxpayer will receive royalty payments determined by the type of mining done by purchaser to extract the coal taxpayer has disposed of interests in the coal estates of properties a b e and has retained royalty interests taxpayer had held these properties for more than one year at the time of the disposal taxpayer’s royalty interests constitute economic interests in the coal within the meaning of sec_1_611-1 and sec_1_614-1 taxpayer is unrelated to purchaser therefore the transactions entered into by taxpayer with respect to properties a b and e are dispositions of coal with a retained economic_interest as described in sec_631 under sec_1_631-3 gains or losses from dispositions of coal with a retained economic_interest within the meaning of sec_631 are treated as gain_or_loss from the disposition of property used in taxpayer’s trade_or_business and therefore is subject_to the provisions of sec_1231 further no portion of the amounts received by taxpayer under these transactions with respect to properties a b and e is treated as rental receipts for use of the surface land by purchaser with respect to the per acre payment for properties b and e taxpayer has disposed of an interest in the coal estates under those properties and the per acre payments therefore relate solely to those coal estates and not to surface access under revrul_69_166 1969_1_cb_37 payments of advance coal royalties or bonuses that otherwise qualify under sec_1_631-3 and are subject_to the provisions of sec_631 with respect to the per acre payment for property a taxpayer has disposed of most but not all of the coal beneath that property however the per acre payment is recoupable only from the coal mined that has been disposed of by taxpayer no royalty amount is paid to taxpayer from the coal estate not disposed of by taxpayer thus no portion of the amounts received by taxpayer with respect to properties a b and e is treated as rental receipts for use of the surface land by purchaser issue plr-121974-09 sec_1374 imposes a corporate-level tax on an s corporation’s net_recognized_built-in_gain during the recognition_period following a a c corporation’s conversion to s_corporation status sec_1374 or b an s corporation’s acquisition of c_corporation assets in a transaction in which the s corporation’s basis in the acquired assets is determined by reference to the basis of such assets in the hands of the c_corporation sec_1374 sec_1374 provides that an s corporation’s net_recognized_built-in_gain for any taxable_year is generally its taxable_income for the year computed as if it were a c_corporation but taking into account only items treated as recognized_built-in_gain or recognized_built-in_loss sec_1374 provides that recognized_built-in_gain includes any gain recognized on the disposition of an asset during the recognition_period except to the extent the s_corporation shows that a it did not hold the asset as of the beginning of the first taxable_year for which it was an s_corporation the conversion date or b the gain recognized was greater than the excess of the asset's fair_market_value over its adjusted_basis on the conversion date sec_1374 as amended by the american_recovery_and_reinvestment_act_of_2009 p l provides in general that the term recognition_period means the 10-year period beginning with the 1st day of the 1st taxable_year for which the corporation was an s_corporation sec_1_1374-4 provides that sec_1374 applies to any gain_or_loss recognized during the recognition_period in a transaction treated as a sale_or_exchange for federal_income_tax purposes situation of revrul_2001_50 2001_2_cb_343 addresses the sec_1374 treatment of an s_corporation that holds coal or domestic_iron_ore property with built-in_gain on the date its election to convert from a c_corporation to an s_corporation is effective and which recognizes such built-in_gain during the recognition_period on the disposal of coal or domestic_iron_ore property under a contract to which sec_631 applies revrul_2001_50 provides that notwithstanding the treatment accorded income under sec_631 the income received from the sale of produced coal involves the receipt of normal operating business income in the nature of rent or royalties and is not subject_to tax under sec_1374 accordingly an s corporation’s gain recognized pursuant to sec_631 during the recognition_period is not recognized_built-in_gain within the meaning of sec_1374 based solely on the information submitted and on the authority set forth above we rule that amounts received by taxpayer during the recognition_period that are treated as gain from the sale of coal under sec_631 will not be subject_to the built-in gains tax under sec_1374 plr-121974-09 issue sec_1362 permits a small_business_corporation as defined in sec_1361 to elect to be treated as an s_corporation such an election terminates under the provisions of sec_1362 if the corporation’s passive_investment_income exceed sec_25 percent of its gross_receipts for three consecutive years and if at the close of each of those years the corporation has accumulated_earnings_and_profits sec_1362 provides that the term passive_investment_income includes gross_receipts derived from royalties under sec_1_1362-2 the term royalties generally means all royalties including mineral oil_and_gas royalties and amounts received for the privilege of using patents copyrights secret processes and formulas good will trademarks tradebrands franchises and other like property under sec_1_1362-2 however royalties does not include amounts received upon disposal of timber coal or domestic_iron_ore with respect to which the special rules of sec_631 and sec_631 apply based solely on the facts submitted we conclude that amounts received by the taxpayer that qualify for sec_631 treatment will not be treated as passive_investment_income under sec_1362 issue under sec_4 of revproc_2009_3 2009_1_cb_107 the service does not rule on overly factual issues such as whether a party to a transaction has acquired the benefits_and_burdens_of_ownership of property and is thus the owner of such property a ruling that the disposition of property c is a sale_or_exchange would require such a determination and we therefore cannot rule on this issue issues and sec_1374 as amended by the american_recovery_and_reinvestment_act_of_2009 provides in general that the term recognition_period means the 10-year period beginning with the 1st day of the 1st taxable_year for which the corporation was an s_corporation sec_1374 as amended by the american_recovery_and_reinvestment_act_of_2009 provides in pertinent part that in the case of any taxable_year beginning in or no tax shall be imposed on the net_recognized_built-in_gain of an s_corporation if the 7th taxable_year in the recognition_period preceded such taxable_year based solely on the information submitted and on the authority set forth above we rule that pursuant to sec_1374 taxpayer’s net_recognized_built-in_gain with plr-121974-09 respect to the and taxable years will not be subject_to the built-in gains tax under sec_1374 further we rule that pursuant to sec_1374 any gain recognized by taxpayer upon the disposition of the north tract will not be subject_to the built-in gains tax under sec_1374 provided such disposition occurs in the or taxable years except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to the tax treatment of any income that may be realized by taxpayer during the recognition_period under sec_1374 other than that described in the above rulings this ruling is directed only to the taxpayer requesting it sec_6110 of provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy is also being sent to the director the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely brenda m stewart senior counsel branch office of associate chief_counsel passthroughs special industries cc
